     Case 2:20-cv-01891-RFB-EJY Document 53 Filed 01/22/21 Page 1 of 2



 1   LINCOLN COUNTY DISTRICT ATTORNEY                ALLISON MACKENZIE, LTD.
     Dylan V. Frehner                                Karen Peterson
 2   NV Bar No. 9020                                 NV Bar No. 366
     181 North Main Street, Suite 205                402 N. Division St.
 3   P.O. Box 60                                     Carson City, NV 89703
     Pioche, Nevada 89043                            Telephone: (775) 962-8073
 4   Telephone: (775) 962-8073                       kpeterson@allisonmackenzie.com
     dfrehner@lincolncountynv.gov
 5   SNELL & WILMER                                  RYLEY CARLOCK & APPLEWHITE
     Wayne O. Klomp                                  John C. Lemaster
 6   NV Bar No. 10109                                AZ Bar No. 011588
     50 West Liberty Street, Suite 510               Admitted Pro Hac
 7   Reno, NV 89501-2412                             3200 North Central Avenue, Suite 1600
     Telephone: (775) 785-5429                       Phoenix, Arizona 85012
 8   wklomp@swlaw.com                                Telephone: (602) 440-4800
                                                     jlemaster@rcalaw.com
 9   Attorneys for Plaintiff, Lincoln County
     Water District                                  Attorneys for Plaintiff Vidler Water Company,
10                                                   Inc.

11
                                 UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13
14
     LINCOLN COUNTY WATER DISTRICT, a                Case No. 2:20-cv-01891-RFB-EJY
15   political subdivision of the State of Nevada,
     and VIDLER WATER COMPANY, INC., a
16   Nevada corporation,

17                 Plaintiffs,                       STIPULATION AND ORDER
                                                     GRANTING PLAINTIFFS’ MOTION
18   vs.                                             FOR LEAVE TO FILE A SUR-REPLY TO
                                                     DEFENDANTS’ MOTION TO STAY
19   STATE OF NEVADA, DEPARTMENT OF                  DISCOVERY
     CONSERVATION AND NATURAL
20   RESOURCES, DIVISION OF WATER
     RESOURCES, AND NEVADA STATE
21   ENGINEER, and ADAM SULLIVAN,
     ACTING STATE ENGINEER
22
                   Defendants.
23
24          Plaintiffs moved for leave to file a Sur-Reply to Defendants’ Motion to Stay Discovery.

25   ECF No. 41. Defendants do not oppose the Motion for Leave if Defendants are permitted to

26   supplement their Reply after the filing of the proposed Sur-Reply. ECF No. 48. Pursuant to the

27   Parties’ agreement, and good cause appearing,

28          IT IS THEREFORE ORDRED, as follows:
     Case 2:20-cv-01891-RFB-EJY Document 53 Filed 01/22/21 Page 2 of 2




 1          (a)    Plaintiffs shall file Sur-Reply to Motion to Stay Discovery: Plaintiffs shall file
 2                 the Plaintiffs’ Sur-Reply to Defendants’ Motion to Stay Discovery, ECF No 29, as
 3                 attached to Plaintiffs’ Motion for Leave (ECF No. 41-1), by January 8, 2021.
 4          (b)    Defendants shall file supplement to Motion to Stay Discovery. Defendants
 5                 shall file a supplement to their Reply to Plaintiffs’ Response to Motion to Stay
 6                 Discovery (ECF No. 33) to address new points made in Plaintiffs’ Sur-Reply by
 7                 January 15, 2021.
 8   DATED: January 6, 2021.
 9          /s/ John C. Lemaster                                  /s/ Kiel B. Ireland (with permission)
     Karen A. Peterson (NV Bar No. 366)                   Aaron D. Ford
10   ALLISON MACKENZIE, LTD                               NEVADA ATTORNEY GENERAL’S OFFICE
     402 North Division Street                            Steve Shevorski (NV Bar No. 8256) Chief
11   Carson City, Nevada 89703                            Litigation Counsel
     775-962-8073                                         Akke Levin (NV Bar No. 9102)
12   kpeterson@allisonmackenzie.com                       Senior Deputy Attorney General
                                                          Kiel B. Ireland (NV Bar No. 15368C)
13   John C. Lemaster (AZ Bar No. 011588)                 Deputy Attorney General
     RYLEY CARLOCK & APPLEWHITE                           555 East Washington Avenue, Suite 3900
14   3200 North Central Avenue, Suite 1600                Las Vegas, Nevada 89101
     Phoenix, Arizona 85012                               702-486-3420
15   602-440-4800                                         sshevorski@ag.nv.gov
     jlemaster@rcalaw.com                                 alevin@ag.nv.gov
16   Admitted Pro Hac Vice                                kireland@ag.nv.gov
     Attorneys for Vidler Water Company                   Attorneys for Defendants
17
            /s/ Wayne Klomp (with permission)
18   Dylan V. Frehner (NV Bar No. 9020)
     LINCOLN COUNTY DISTRICT ATTORNEY
19   181 North Main Street, Suite 205
     Pioche, Nevada 89043
20   775-962-8073
     dfrehner@lincolncountynv.gov
21
     Wayne O. Klomp (NV Bar No. 10109)                    IT IS SO ORDERED, NUNC PRO
22   SNELL & WILMER, LLP                                  TUNC. The parties are hereby ordered
     50 West Liberty Street, Suite 510                    to file their respective sur-reply and
23   Reno, Nevada 89501                                   supplement as stated in the Stipulation.
     775-785-5429
24   wklomp@swlaw.com
     Attorneys for Lincoln County Water District
25
26                                                        UNITED STATES MAGISTRATE JUDGE
27                                                        DATED:      January 22, 2021

28
                                                   - 2-
